 The contract No.:4100520082007021271
 
 
Reminbi Fund of China Development Bank
 
 
Loan Contract of the Year 2007
 
 
The loan type: Fundamental Construction
The project name: The Expressway Project from Pingdingshan to Linru of Henan
Province
The borrower: The Pingdingshan Pinglin Toll Road Company Ltd.
The loaner: China Development Bank
 

--------------------------------------------------------------------------------


 
The Borrower: The Pingdingshan Pinglin Toll Road Company Ltd.
Address: The Real Estate Mansion of Industrial and Commercial Bank of China,
North Section of Zhongxing Road
The legal representative: Li Xipeng
Post No.: 467000
The transactor: Zhang Chunxian
Telephone No.: 86-375-2985168
Fax No: 86-375-2935558
 
 
The loaner: China Development Bank 
Address: No. 29, Fuchengmenwai Str. Xicheng District, Beijing City
The legal representative: Chen Yuan
Post No.: 100037
The Handling Branch: The Henan Branch of China Development Bank
Address of the Branch: 16-18 floors of the Henan Newspaper Mansion, No. 28, East
Section of the Agriculture Road, Zhengzhou City
The Superintendent of the Branch: Liu Yong
Post No.: 450008
The transactor: Wang Pengfei
Telephone No.: 86-371-65795883
Fax No.: 86-371-65798520
 

--------------------------------------------------------------------------------


 
According to the agreement of the general loan contract with No. of
4100520082004020187 signed by the borrower and loaner on November 29, 2004, the
both parties make a consensus on the relevant loan affairs of the year 2007
under the general loan contract items, and make this contract.


Article I Amount of the loan
 
The amount of the loan under the contract is RMB 1,000,000,000Yuan (Capitalized:
One Billion Yuan)
 
Article II Interest rate of the loan
 
According to the agreement of the contract, the first implementing interest rate
of this contract is: annual interest rate 6.84%.
 
The adjustment of the interest rate of this contract will be implemented
according to the agreement of the general loan contract.
 
Article III Drawing money
 
The borrower should draw the loan capital under this contract items according to
the following plans:
 
RMB One Billion Yuan on September 28, 2007.
 
Article IV Loan repayment
 
The borrower should repay the loan capital to the loaner according to the
following plans:
 
RMB 40 million Yuan on May 20, 2017; RMB 60 million Yuan on November 20, 2017;
 
RMB 90 million Yuan on May 20, 2018; RMB 90 million Yuan on November 20, 2018;
 
RMB 90 million Yuan on May 20, 2019; RMB 90 million Yuan on November 20, 2019;
 
RMB 90 million Yuan on May 20, 2020; RMB 90 million Yuan on November 20, 2020;
 
RMB 90 million Yuan on May 20, 2021; RMB 90 million Yuan on November 20, 2021;
 
RMB 90 million Yuan on May 20, 2022; RMB 90 million Yuan on November 28, 2022;
 
Article V Other affairs
 
(I) This contract is the supplementary agreement to the general loan contract;
the other affairs should be implemented according to the agreement of the
general loan contract except the agreement content of this contract.
 
II) This contract has the original copy in duplicate, the borrower, the loaner
holds one separately; and duplicate copy in quintuplicate, the borrower holds
two copies, the loaner holds three copies.
 
Article VI The coming into effect of the contract
 
The contract is taken effect from the day being signed and stamped by the
borrower and the loaner.


The borrower: The Pingdingshan Pinglin Toll Road Company Ltd. (common seal)
The legal representative: /s/ Li Xipeng 
(Or the authorized agent)
 
Date: Sep. 28, 2007


The bank of deposit and its account number:


The loaner: Special seal for contract of China Development Bank
The legal representative: /s/ Sun Changlin
(Or the authorized agent)
 
Date: Sep. 28, 2007


The contract signing place: Zhengzhou City, Henan Province
 

--------------------------------------------------------------------------------

